DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Anthony Fussner on July 27, 2021.

The application has been amended as follows: 
Claim 3, line 2 deleted the limitation “a blade die” and inserted “a die”.
Claim 17. (Currently Amended) The system of claim 10, wherein: the system further comprises [[a]] the supply of the material including the liner along a surface of the material, and wherein the tool is operable for transferring the portion of the material from the [[carrier]] liner of the supply to the component and thereafter for removing the [[carrier]] liner from the portion of the material when the tool is moved relatively away from the portion of the material transferred to the component; and the supply of the material comprises a supply reel or roll, the system further includes a take-up reel or roll, and the tool is between the supply reel or roll and the take-up reel or roll; and the tool is operable for transferring the pad of the thermal interface material from the supply of the thermal interface material to the component without trapped air within the pad; and the components comprise one or more lids, integrated heat spreaders of integrated circuit packages, lids of board level shields, heat sources, heat [[removal/dissipation]] removal structures, or substrates.
Allowable Subject Matter
Claims 1-17 are allowed. Claims 1, 8 and 15 are the independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose, teach, or suggest, either alone or in combination, in combination with all other claim limitations:
Regarding the independent claim 1, a press coupled to the tool and operable for moving the first portion and the second portion of the tool relative to the portion of the material for transferring the portion of material to the component.
Regarding the independent claim 8, the tool comprises a blade die having a rectangular shape including four corners; and the system further comprises four spring-loaded compressible or retractable pins each of which is adjacent one of the four corners of the blade die, the spring-loaded compressible or retractable pins configured to help guide the portion of the material into position relative to the tool and the component.
Regarding the independent claim 15, the apparatus comprises a thermoelectric module; the tool comprises a blade die having a rectangular shape including four corners; and the one or more spring-loaded compressible or retractable pins comprise four spring-loaded compressible or retractable pins each of which is adjacent one of the four Serial No. 15/976,410Page 6 of 9corners of the blade die, the spring-loaded compressible or retractable pins configured to help guide the portion of the material into position relative to the tool and the component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        

/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729